The Chancellor.
Matthias Williamson died in March, 1836, intestate, possessed of a considerable personal and real estate, and letters of administration upon that estate were granted by the surrogate of the county of Essex, to Charles L. Williamson and Jonathan D. Williamson, two of his sons. Subsequently, the letters granted to Charles were revoked, and the sole administration devolved upon Jonathan D. Williamson. *489The intestate left seven children, three sons and four daughters. This bilí is filed by five of the children, as the heirs at law and next of kin of the intestate, against the administrator, for a settlement of the accounts of the estate and for distribution; and William D, Williamson, another of the sons, not joining in the action with the complainants, is made a defendant. To this bill the administrator has put in his answer; and the sole question, to be settled at this time is, whether the court, will order the account to be taken.
The jurisdiction of a court of chancery over the settlement of accounts of executors and administrators, is too well established at this day to admit of question. In many cases it is necessary and important that this power should be exercised. The authority conferred by statute upon the orphan’s court on this subject, was only a cumulative remedy afforded to parties, and was never intended to deprive this court of its jurisdiction. There are no words in the act showing any such intention in the legislature. This court and the orphan’s court have on this subject a concurrent jurisdiction, and the object of vesting this power on settlement of accounts of executors and administiators in the orphan’s court, no doubt, was, to afford in all ordinary cases a more easy, expeditious, and less expensive mode of closing up estates. Where there are no special reasons for going into equity, the orphan’s court is the proper tribunal, and should be selected by all parties for settling the accounts of executors and administrators. That there are cases constantly occurring, where the limited authority of that court is entirely inadequate to reach the many difficulties that arise on the settlement, of estates, is within the experience of all. This court has, therefore, always maintained its power to take cognizance of cases of this character, to finally settle the accounts of executors and administrators, and to order distribution among those entitled. The manuscript opinion of chancellor Williamson, in the case of Burtis and others v. The Adm'rs of Hopkins, fully establishes this view of the question, and the same doctrine is recognized by chancellor Vroom, in the case of King v. The Ex’rs of Berry. Indeed, cases of this *490character are continually arising in the court. Even where a' decree has finally passed the orphan’s court, it may be impeached in this court on the ground of fraud.
But I do not suppose it was the serious intention of the de» fendant’s counsel to dispute this proposition, but rather to object to an interference in this particular case, after the progress that has been made in the orphan’s court. The administrator presented his accounts for settlement in that court; they were referred to auditors, who, after a tedious examination, made a report on them, and that report is now standing upon exceptions filed by the complainants or some of them. Until the final decree of the orphan’s court, there is nó legal impediment in the way of this court taking cognizance of the case, if they think proper so to do. If the mere fact that an administrator has selected tlie orphan’s court, and taken steps there towards getting his accounts ‘ adjusted, is to deprive this court of all power and authority in the case, then it must resolve itself into a.mere scramble for jurisdiction. This cannot be the test, but as the jurisdiction of the two courts is concurrent, if one of the parties has resorted to the orphan’s court, and especially if considerable advance (as in this case) towards the adjustment of the accounts has been made, then, I think, this court should not interfere unless there exist some substantial reason for invoking the aid of a court of equity. It would be a great hardship, after accounts are near being closed, perhaps much time and trouble expended in their adjustment, to allow a party at'his mere pleasure to transfer the jurisdiction from that court to this. The only true question, then, in this case is, have the complainants laid a proper foundation for coming into this court 1
After a careful examination of the bill and answer, and reflecting upon the situation in which these parties are placed, E have come to the conclusion that there are in this case’ good reasons for continuing the cause in this court. With the limited powers of the orphan’s court, it would be extremely difficult, if not impossible, to adjust' the many questions that arise respecting this estate. The estate itself is large, the inventory amounting. *491io upwards of seventy thousand dollars. All the members of this family, except the administrator, desire the accounts settled here; for although William D. Williamson, one of the brothers, was made a defendant, yet on the hearing he by his counsel joined with the complainants in this wish. There are many charges in the bill, as to which the complainants are entitled to a discovery from the administrator. The administrator was the confidential agent of tire intestate in his life time, was in the habit of receiving money for him, transacted much of his business, and was in fact in many instances the only person who knew the true situation of the intestate’s business, lie has conflicting accounts with the estate, and seeks compensation for his agency, and is so interwoven with it as to render a disclosure on his part indispensable. The bill also charges, that advancements were made by the intestate to his children in his life time, and among the rest to the administrator, and that sundry checks, which the administrator insists are barred by the statute-of limitations, were advancements made to him, and that the statute does not apply to a case of that character. Nor do I think it for the interest of the administrator that the cause should bo dismissed from this court, lie is interested to make disclosures showing the true state of the accounts between him and his father; he should desire this for the sake of giving to his brothers and sisters that reasonable satisfaction which they are entitled to. The answer has, I make no doubt, already removed several wrong impressions. So far as the accounts have undergone investigation before auditors, the labor will not be entirely lost, as it cannot fail to expedite the examination before the master.
Let. a decree be taken in the usual form, referring the accounts ,to a master.